OSCN Found Document:PAUL v. HUNTER

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








PAUL v. HUNTER2017 OK 25Case Number: 115322Decided: 03/27/2017THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2017 OK 25, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


CHIP PAUL and PHILIP WINTERS, OKLAHOMANS FOR HEALTH, Petitioners,
v.
THE HONORABLE MIKE HUNTER, ATTORNEY GENERAL OF OKLAHOMA, Respondent.



¶0 ORDER

¶1 Petitioners filed a ballot title appeal pursuant to 34 O.S.Supp. 2015 §§ 9, 10, and requested the Court to assume original jurisdiction, review the ballot title substituted by the Attorney General, strike that title, and replace it with the original proposed ballot title for State Question No. 788, Initiative Petition No. 412.
¶2 Original jurisdiction is assumed. Okla. Const. Art. 7 § 4. The ballot title substituted by the Attorney General is hereby stricken. The original proposed ballot title is approved by the Court and shall be the ballot title for State Question No. 788, Initiative Petition No. 412. 34 O.S.Supp. 2015 §§ 9, 10.
¶3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 27th DAY OF MARCH, 2017.

/S/CHIEF JUSTICE


¶4 CONCUR: COMBS, C.J.; GURICH, V.C.J.; and KAUGER, WATT, EDMONDSON, COLBERT, and REIF, JJ.
¶5 DISSENT: WINCHESTER, J.
¶6 RECUSED: WYRICK, J.



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Title 34. Initiative and Referendum
 CiteNameLevel
 34 O.S. 9, Ballot Title - Filing - Review - AppealDiscussed